UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1120


THOMAS E. QUESENBERRY,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.     Pamela Meade Sargent,
Magistrate Judge. (1:06-cv-00116-pms)


Submitted:   August 28, 2008             Decided:   September 12, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Deborah K. Garton, HENSLEY, MUTH, GARTON & HAYES, Bluefield, West
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Sara Bugbee Winn, Assistant United States Attorney, Roanoke,
Virginia; Michael McGaughran, Regional Chief Counsel, Region III,
William Reeser, Supervisory Attorney, Michelle Scotese, Special
Assistant United States Attorney, Social Security Administration,
OFFICE OF THE GENERAL COUNSEL, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas E. Quesenberry appeals the magistrate judge’s

order affirming the Commissioner’s decision to deny Quesenberry a

period of disability and disability insurance benefits.*        We must

uphold the decision to deny benefits if the decision is supported

by substantial evidence and the correct law was applied.         See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).     We   have   thoroughly   reviewed   the   parties’   briefs,

administrative record, and the materials submitted in the joint

appendix, and find no reversible error.        Accordingly, we affirm.

See Quesenberry v. Astrue, No. 1:06-cv-00116-pms (W.D. Va. Oct. 10,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge in accordance with 28 U.S.C. § 636(c) (2000).

                                    2